*153ORDER
The Court, by an Order dated November 20, 1984 having ordered the petitioner, Melvin M. to show cause at a hearing to be held on January 4, 1985 why the recommendation of the State Board of Law Examiners should not be accepted by the Court and,
The Court, at a hearing held on January 4, 1985, having heard and considered the petitioner’s arguments in opposition to the unfavorable recommendations of the State Board and the Character Committee for the Sixth Judicial Circuit,
It is this 9th day of January, 1985 by the Court of Appeals of Maryland,
ORDERED that the recommendation of the State Board of Law Examiners that petitioner not be admitted to the Bar of Maryland be, and it is hereby, accepted.
ELDRIDGE and COLE, JJ. would admit the petitioner to the Bar of Maryland.